Citation Nr: 0509091	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  97-32 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head and 
facial injury (other than scars of the scalp), with secondary 
headaches, nausea, vomiting, sleeplessness, and aching 
joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In a March 2002 decision, the Board reopened the veteran's 
claim, which had previously been denied in a final RO 
decision, but denied the claim on its merits.  The veteran 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court), which, in March 2003, granted a 
joint motion to vacate the Board's March 2002 denial.  
Subsequently, the Board remanded this case to the RO in 
October 2003, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current headaches, nausea, vomiting, 
sleeplessness, and aching joints are not etiologically 
related to a head injury in service.


CONCLUSION OF LAW

Residuals of a head and facial injury (other than scars of 
the scalp), with secondary headaches, nausea, vomiting, 
sleeplessness, and aching joints, were not incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran multiple VA examinations addressing his claimed 
disorder.  Also, there is no indication of additional medical 
records, or other evidence, that the RO should have obtained 
at this time.  In this regard, the Board notes that the RO 
sent the veteran a letter requesting additional evidence in 
February 2004.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in the noted February 2004 letter.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
was advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted February 2004 "duty to assist" letter was 
issued subsequent to the appealed rating decision.  However, 
this rating decision was issued several years prior to the 
enactment of the VCAA, and the later letter was issued 
pursuant to the Board's prior remand.  Moreover, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including organic neurological disorders, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records indicate that he was 
treated for a laceration of the scalp sustained in a motor 
vehicle accident in December 1967.  He was also treated for a 
billy club injury to the head in November 1969, and skull x-
rays were negative for any abnormalities.  His March 1970 
separation examination revealed scars on the top of his head.  
Also, in the medical history portion of the report, he 
specifically denied that he had painful joints, frequent or 
severe headaches, dizziness, or fainting spells.  

Subsequent to service, a May 1970 VA examination report 
reflects that the veteran had complaints associated with 
coughing, but the examination was otherwise normal.  In June 
1971, he was hospitalized for a fractured mandible following 
being hit in the jaw but did not complain of injuries 
specific to the head.

In August 1985, the RO granted service connection for a 
laceration scar of the scalp, based on the noted accident in 
December 1967.

The veteran's VA treatment records beginning in April 1995 
reflect complaints of headaches, dizziness, nausea, 
difficulty concentrating, and lack of motivation, and he 
attributed his symptomatology to in-service head injuries.  A 
September 1995 CT scan revealed no abnormalities, nor did 
head x-rays from January 1996.   Also, in January 1996, a VA 
neuropsychologist opined that there was significant emotional 
distress characterized by anxiety, depression, self-
dissatisfaction, suspiciousness of others, and feelings of 
inadequacy, and that the effects of a mild closed head injury 
could not be clearly evaluated until the veteran was less 
distressed.  An October 1996 VA special psychological 
evaluation showed exaggeration of symptoms, but not 
malingering.  The impression was that the symptoms were 
associated with anxiety and were more consistent with a 
psychological problem than with a physical consequence of 
head trauma.  

A private chiropractic report from December 1997 indicates 
that the veteran reported symptoms including dizziness, 
headaches, loss of hearing, and eye pain that had a gradual 
onset from an auto accident in the 1970s and a personal 
assault in 1980.  A private MRI of the brain from August 1998 
revealed findings within normal limits.

In an August 1998 report, Robert J. Brocker, Jr., M.D., noted 
that the veteran had chronic daily headaches "secondary to 
the head trauma he suffered in 1967."  Subsequently, in 
December 1998, Dr. Brocker indicated that the veteran's 
complex partial seizure disorder and chronic daily headaches 
were both secondary to the original auto accident and trauma 
to the head when he was assaulted while in the service as a 
Marine.  (Similar comments were made about the veteran's 
post-traumatic stress disorder (PTSD), but service connection 
is separately in effect for this disorder.)  Dr. Brocker, 
however, did not indicate whether he had reviewed the 
veteran's claims file.

The veteran underwent a VA brain and spinal cord examination 
in June 1998, with an examiner who reviewed his claims file.  
In the examination report, the examiner noted that, although 
the veteran claimed that he was unconscious when first found 
after the 1967 accident, the claims file did not include 
records from emergency medical service personnel.  Also, his 
service medical records indicated that he had scalp 
lacerations that required suturing, that he was complaining 
of headaches, that he was alert and coherent at the time of 
the examination, and that he was discharged the following 
day.  The veteran stated that he had twelve hours of amnesia; 
however, the examiner noted that there was no evidence of 
that in the service medical records.  With regard to the 
second injury in November 1969, the examiner noted that the 
veteran did not lose consciousness and that skull films 
showed no evidence of a fracture.  A June 1971 treatment 
record, however, showed that the veteran was treated for a 
left mandibular fracture sustained in a barroom fight.  On 
examination, the veteran had scars over the forehead, bridge 
of the nose, and scalp that were consistent with the 
lacerations described for the 1967 and 1969 traumas.  
However, the examiner found no evidence of neurological 
dysfunction.  A CT scan revealed no evidence of cerebral or 
cranial defects associated with the two in-service episodes 
of head trauma.  

The examiner noted that the veteran did not manifest symptoms 
of lightheadedness and headaches until almost ten years after 
the head trauma.  Further complicating the veteran's 
presentation was the presence of alcohol abuse with bar-
related fights, as documented by the June 1971 jaw fracture 
and other notations of substance abuse other than alcohol in 
the record.  Moreover, although the veteran claimed that he 
was no longer abusing drugs or alcohol, his prior history of 
substance abuse made it extremely difficult to attribute any 
of his current symptoms to the head traumas in 1967 and 1969.  
The examiner did not believe that the veteran's complaints 
(headaches, nausea, vomiting, sleeplessness, dizziness, and 
aching joints) were the result of the in-service head 
injuries because the 1967 and 1969 head injuries were not 
associated with skull fractures or with cerebral injury; 
because the service medical records did not indicate any 
episodes of loss of consciousness or amnesia associated with 
the two episodes of head trauma, and the veteran admitted 
that his symptoms did not really begin until 1980; and 
because his history of alcohol and substance abuse made it 
difficult to attribute any of the physical complaints that he 
had to the prior head traumas.  Overall, the examiner 
concluded that the veteran's current complaints were not 
attributable to the in-service head trauma because he had no 
neurological deficits on examination, and there was no 
evidence of bony injury to the skull or to the brain 
parenchyma.  

The veteran underwent several VA examinations in the latter 
half of 2000.  A September 2000 VA psychological examination 
report indicates that psychological testing revealed a 
profile of someone who was often quite distressed and 
somatically preoccupied and did not easily see the 
psychological aspects of his problems but instead blamed 
physical ailments.  The pattern suggested a somatization 
disorder.  A VA psychiatric examination report completed that 
month also includes a diagnosis of somatization disorder.  

The veteran also underwent a VA neurological examination in 
October 2000, with an examiner who reviewed his claims file.  
The veteran reported that he lost consciousness after the 
1967 motor vehicle accident and that his scalp had been 
severed from his skull.  He also stated that his head was 
cracked open in an assault in 1970 and that his headaches had 
been more problematic since 1980 and had been a daily event 
in the 1990s.  Specific symptoms reported by the veteran 
included memory loss, occasional dizziness with falls, 
lightheadedness, confusion, and lack of concentration.  Upon 
examination, the veteran was mildly anxious, and there were 
multiple scalp scars.  Cranial nerve, coordination, and motor 
examinations were within normal limits.  The examiner 
concluded that the veteran's complaints of headaches, 
confusion, and dizziness were not likely to be caused by in-
service traumas sustained in 1967 and 1969.  Specifically, 
the examiner noted that the veteran's report of having lost 
consciousness for ten hours after the second incident was not 
borne out by the claims file and that this supported a 
somatization disorder, which was found on the most recent 
neuropsychological evaluation.  The examiner also indicated 
that the veteran's problem with somatization seemed to cause 
him to change history over time.

In this case, the veteran was treated for head injuries in 
service, resulting in a service-connected scar, but did not 
seek medical attention for neurological symptoms until 
approximately 25 years following his discharge from service.  
The question thus becomes whether the veteran's current 
symptomatology picture is etiologically related to service, 
and, in this regard, the Board is aware that there are 
conflicting opinions from medical doctors about whether such 
an etiological relationship exists.

The Board notes that Dr. Brocker, in several statements, 
related the veteran's headache and seizures to his 1967 
injury.  While Dr. Brocker certainly has the credentials to 
provide a competent opinion as to medical causation, the 
Board questions the history upon which this opinion was 
based.  There is no indication from the noted statements that 
Dr. Brocker reviewed the veteran's claims file.  The Board 
would further point out that Dr. Brocker's opinion does not 
necessarily warrant greater consideration simply because he 
was the veteran's treating physician.  See generally Winsett 
v. West, 11 Vet. App. 420 (1998).

By contrast, the examiners who conducted the veteran's June 
1998 and October 2000 VA examinations found no relationship 
between the veteran's current disorder and an in-service head 
injury.  These examiners offered several rationales for their 
determinations, including the absence of cerebral injuries in 
service and the veteran's own somatization pattern.  
Significantly, both examiners did review the claims file in 
conjunction with the examinations.  

The Board has latitude to weigh the evidence and determine 
which opinions are of greater weight based on the rationales 
given and the history relied upon.  Here, the Board notes 
that the two VA examiners reviewed the veteran's claims file 
and finds that their opinions are based on a more reliable 
medical history than those from Dr. Brocker.  As such, the 
Board accords their opinions greater weight.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").  

Given the opinions described above, the Board finds that the 
medical evidence of record, on balance, supports the 
conclusion that the veteran's claimed symptomatology is not 
etiologically related to any incidents of service.  
Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in the 
testimony from his December 1997 and December 2001 hearings.  
The Board is aware that the veteran is competent to provide 
testimony as to his symptoms.  However, he has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a head and facial injury (other than scars of 
the scalp), with secondary headaches, nausea, vomiting, 
sleeplessness, and aching joints, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).



ORDER

The claim of entitlement to service connection for residuals 
of a head and facial injury (other than scars of the scalp), 
with secondary headaches, nausea, vomiting, sleeplessness, 
and aching joints, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


